Murdock, J., dissenting: I dissent for the reasons stated by the late Judge Mellott in L. W. Mesta, 42 B. T. A. 933. Tietjens, J., agrees with this dissent. PieRce, J., dissenting: I would have held, for the reasons stated in L. W. Mesta, 42 B. T. A. 933, which was reversed by divided court in 123 F. 2d 986, that the husband’s relinquishment and termination of his stock option, in the divorce settlement with his wife, did not for income tax purposes give rise to taxable gain. Tietjens, J., agrees with this dissent.